DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “are provided” is stated line 2.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock et al. (US 2008/0122286).
With respect to claim 1, Brock et al. discloses (Fig. 5) a method of recovering hydrocarbons from a target area 501 within a subterranean formation, the method comprising: providing at least one production well 502 in the formation at or near the target area; providing at least one mechanical excavator (auger not shown, [0091]) rotatably disposed within the production well, the mechanical excavator having a first input end and a second discharge end; permitting the hydrocarbons at the target area to be received within the first input end of the mechanical excavator; and rotating the at least one mechanical excavator to convey the recovered hydrocarbons from the first input end to the second discharge end for recovery ([0091] methods of drilling these wells may include, for example, conventional soft ground drilling methods using rotary bits, auger bits, water jets, any of which are attached to lengths of drill pipe which are lengthened by adding additional drill pipe sections as drilling proceeds; and micro-tunneling techniques where a slurry excavation head is used and is advanced into the deposit, [0094] cutting the formation and fluidizing the oil sand to form a slurry so it flows back down the production well to the well-head). 
	However, the reference does not explicitly teach the mechanical excavator having a first input end and a second discharge end as called for in the claim. Although the details of the auger is not shown, it would be considered obvious to one of ordinary skill in the art to have the mechanical excavator with a first input end and second discharge end in order to complete the method as stated in at least [0091] and [0094] of excavating, and fluidizing the target area (oil sand), to form a slurry that flows back to the well head. 

With respect to claim 2, Brock et al. teaches wherein, as the hydrocarbons being recovered at the target area are depleted, the method further comprises: withdrawing the at least one mechanical excavator away from the target area for permitting additional hydrocarbons to be received within the first input end of the mechanical excavator ([0091], [0093]).

With respect to claim 3, Brock et al. teaches wherein the method may further comprise providing at least one injection well 503 for injecting pressurized fluids into an injection area in the formation. See Fig. 5, [0091].

With respect to claim 4, Brock et al. teaches wherein the at least one injection well is positioned for the injection area to be offset from the target area. See Fig. 5, [0091].


With respect to claim 5, Brock et al. teaches wherein the at least one injection well is positioned at a sufficient distance from the at least one production well to form a formation barrier therebetween. See Fig. 5, [0091], although the term “barrier” is not used, the reference shows as such in Fig. 5.

With respect to claim 6, Brock et al. teaches wherein the at least one injection well is positioned at a sufficient distance from the at least one production well to form at least one formation pillar therebetween. See Fig. 5, [0091], although the term “pillar” is not used, the reference shows as such in Fig. 5.

With respect to claim 7, Brock et al. teaches wherein, as the hydrocarbons being recovered at the target area are depleted, the target area forms at least one void 504 adjacent the at least one pillar. See Fig. 5, [0091].

With respect to claim 8, Brock et al. teaches wherein the method may further comprise injecting the pressurized fluids via the at least one injection well into the at least one void. See Fig. 5, [0091].

With respect to claim 9, Brock et al. teaches wherein the injection of the pressurized fluids may be continuous or intermittent with the recovery of hydrocarbons. See Fig. 5, [0091].

With respect to claim 10, Brock et al. teaches wherein the target area is between approximately 50 meters and 200 meters below the surface. See [0043] about 100-500m, which falls within the claimed range.

With respect to claim 11, Brock et al. teaches wherein the recovery of the hydrocarbons by the mechanical excavator is gravity-driven [0122].

With respect to claim 12, Brock et al. teaches wherein the at least one mechanical excavator comprises at least one auger conveyor [0091].

With respect to claim 13, Brock et al. teaches wherein the at least one auger may comprise a plurality of augers operably connected end to end to receive the recovered hydrocarbons from the target area and to convey the recovered hydrocarbons to the surface [0091].

With respect to claim 14, Brock et al. teaches wherein the method further comprises transporting the recovered hydrocarbons to at least one hydrocarbon processing facility. See Fig. 15, 1508 to further processing, [0122].

With respect to claim 15, Brock et al. teaches wherein the hydrocarbons are oil sands [0091].

With respect to claim 16, Brock et al. discloses (Fig. 5) a method of mining hydrocarbons from a target area 501 within a subterranean formation, the method comprising a first phase of: providing at least one production well 502 in the formation at or near the target area; providing at least one mechanical excavator ([0091] auger bit not shown) rotatably disposed within the production well, the mechanical excavator having a first input end and a second discharge end; permitting the hydrocarbons at the target area to be received within the first input end of the mechanical excavator; and rotating the at least one mechanical excavator to convey the mined hydrocarbons from the first input end to the second discharge end ([0091] methods of drilling these wells may include, for example, conventional soft ground drilling methods using rotary bits, auger bits, water jets, any of which are attached to lengths of drill pipe which are lengthened by adding additional drill pipe sections as drilling proceeds; and micro-tunneling techniques where a slurry excavation head is used and is advanced into the deposit, [0094] cutting the formation and fluidizing the oil sand to form a slurry so it flows back down the production well to the well-head); wherein, as the hydrocarbons being mined from the target area are depleted, the method further comprises: withdrawing the at least one mechanical excavator away from the target area for permitting additional hydrocarbons to be mined within the first input end of the mechanical excavator [0091-0094].
 	However, the reference does not explicitly teach the mechanical excavator having a first input end and a second discharge end as called for in the claim. Although the details of the auger is not shown, it would be considered obvious to one of ordinary skill in the art to have the mechanical excavator with a first input end and second discharge end in order to complete the method as stated in at least [0091] and [0094] of excavating, and fluidizing the target area (oil sand), to form a slurry that flows back to the well head.
With respect to claim 17, Brock et al. teaches wherein the method further comprises providing at least one injection well 503 for injecting pressurized fluids into an injection area in the formation. See Fig. 5, [0091].

With respect to claim 18, Brock et al. teaches wherein the at least one injection well is positioned for the injection area to be offset from the target area. See Fig. 5, [0091].

With respect to claim 19, Brock et al. teaches wherein the at least one injection well is positioned at a sufficient distance from the at least one production well to form a formation barrier therebetween. See Fig. 5, [0091], although the term “barrier” is not used, the reference shows as such in Fig. 5.

With respect to claim 20, Brock et al. teaches wherein the method further comprises transporting the recovered hydrocarbons to at least one hydrocarbon processing facility. See Fig. 15, 1508 to further processing, [0122].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 109488270 teaches a system including a bidirectional horizontal rotating drill 13 to drive drill 22 is withdrawn timely bringing tail sand and condensed water mixed backfill into the waste oil sand extraction horizontal well. CA 2614569 teaches a system including a method and system for extracting hydrocarbons from a hydrocarbon-containing deposit. One or more underground excavations designed to at least partially cave in are used to increase the permeability of the deposit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/13/2022